IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40671
                      USDC No. C-98-CR-112-1
                         Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GILBERTO REYNA,

                                         Defendant-Appellant.

                        - - - - - - - - - -

           Appeal from the United States District Court
                for the Southern District of Texas
                        - - - - - - - - - -
                          December 2, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Gilberto Reyna has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Reyna has filed a response.

Our independent review of the brief, the response, and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     5TH CIR.

R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.